Citation Nr: 0919776	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-26 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected right bundle branch block.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife; Appellant's Son


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service with the United States 
Air Force from February 1941 to October 1945, and with the 
United States Army from June 1946 to October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a 30 
percent evaluation for a right bundle branch block. 

In March 2007, the Board remanded the case for development.  
The case has been returned to the Board for further appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) held that when the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006); 38 C.F.R. 
§ 3.159(b).  In this case, clarification of a March 2009 
examination report is required.  

Outpatient treatment records for the Veteran from February 
2004 show that his ejection fraction was 57 percent.  
According to a discharge summary from an August 2004 
hospitalization for myocardial infarction, the Veteran's 
ejection fraction had dropped to 20 percent.  His ejection 
fraction has remained at 20 percent through the most recent 
available records.

In its December 2007 remand, the Board requested that an 
examination be performed to determine the current severity of 
the Veteran's service-connected right bundle branch block.  
The RO scheduled the examination as required.

The remand specifically requested that the examiner 
"differentiate, if at all possible, the manifestations and 
symptoms of the [V]eteran's service-connected right bundle 
branch block from symptoms related to other nonservice-
connected disabilities."  The remand requests also asked the 
examiner to indicate if it was impossible to distinguish 
between the symptomatology of the Veteran's right bundle 
branch block and his nonservice-connected conditions.  The 
examination report did not include any differentiation as to 
the cause of the symptoms, nor did it include a statement 
from the examiner indicating that it was impossible to 
distinguish the symptoms of one condition from those caused 
by others.

The examination took place in March 2009.  The diagnoses 
included chronic right bundle branch block and coronary 
artery disease associated with severe ischemic 
cardiomyopathy.  The examiner specifically indicated that the 
Veteran's right bundle branch block is unrelated to his 
coronary disease and ischemic cardiomyopathy.  The 
examination report recognized an ejection fraction of 20 
percent, a METs level of 2, and the ability to only walk 20 
feet with a walker.  The examiner was not able to perform a 
stress test because of the Veteran's poor balance and 
compromised cardiac status.  

While the examiner provided findings identifying the severity 
of the veteran's cardiovascular problems, the examiner did 
not discuss whether the Veteran's symptomatology was related 
to his service-connected condition or his nonservice-
connected conditions.  This is significant here, because 
service connection is in effect for the right bundle branch 
block, but not for the coronary disease and ischemic 
cardiomyopathy.  The Veteran should be fully compensated for 
symptoms related to the right bundle branch block but not for 
symptoms related to the non service-connected conditions.  
The examiner did not provide the information necessary for 
the Board to determine adequate compensation in this matter.     

Thus, the Board's remand order has not been fully complied 
with, as an opinion as to the etiology of the Veteran's 
symptomatology (or a statement indicating that distinguishing 
which symptoms were caused by which etiology was not 
possible), was required.  The Veteran has "the right to 
compliance with the remand orders."  Stegall, 11 Vet. App. 
at 271.  Further, where an examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  Bierman v. Brown, 6 Vet. App. 125, 129 (1994); 
38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran's claims files should be 
returned to the examiner who conducted the 
March 2009 examination.  The examiner 
should be asked to differentiate, if at 
all possible, the manifestations and 
symptoms of the Veteran's service-
connected right bundle branch block from 
symptoms related to other nonservice-
connected disabilities.  If it is 
impossible to distinguish between 
manifestations and symptomatology of the 
Veteran's service-connected and 
nonservice-connected disabilities, the 
examiner should so state.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

